LEVINSON, Judge.
On 8 October 2003, juvenile respondent D.M.R. filed notice of appeal from an adjudication of delinquency announced in open court on 1 October 2003, and filed by the district court judge on 9 October 2003. The adjudication order continued disposition in this cause until 21 November 2003.
Under N.C.G.S. § 7B-2602(3) (2003), a juvenile may appeal "[a]ny order of disposition after an adjudication that a juvenile is delinquent or undisciplined[.]" This statute does not authorize an appeal following the adjudicatory portion of the case. Accord In re Pegram, 137 N.C. App. 382, 383, 527 S.E.2d 737, 738 (2000) (applying N.C.G.S. §7A-666 of the former N.C. Juvenile Code in the dependency context). Accordingly, this appeal must be Dismissed.
Judges TIMMONS-GOODSON and CALABRIA concur.
Report per Rule 30(e).